Citation Nr: 1745600	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly.

2.  Entitlement to an effective date earlier than April 1, 2010, for the grant of an apportionment of the Veteran's VA disability compensation benefits.  


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from January 1991 to June 1991.  The Appellant is the Veteran's former spouse and has brought a claim on behalf of J.M.P., who is the daughter of the Appellant and the Veteran.  

A November 2011 decision determined that a $150 monthly apportionment of the Veteran's disability compensation benefits was warranted effective April 1, 2010.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant and the Veteran if further action is required.


REMAND

A November 2011 decision determined that a $150 monthly apportionment of the Veteran's disability compensation benefits was warranted effective April 1, 2010.  Later in November 2011, the Appellant submitted a statement disagreeing with both the effective date and the amount of the monthly award.  While a December 2013 statement of the case addressed the amount of the monthly award, a statement of the case has not been issued addressing the effective date of the apportionment.  It is therefore proper to remand the issue of entitlement to an effective date before April 1, 2010, for the grant of apportionment benefits, to ensure that a statement of the case is issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly is inextricably intertwined with the Board's remand of the issue of entitlement to an effective date before April 1, 2010, for the grant of apportionment benefits.  A decision addressing the Appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than April 1, 2010, for the grant of an apportionment of the Veteran's VA disability compensation benefits.  The Appellant should be informed of the period of time within which she must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Then, readjudicate the claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the 

matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


